Case 3:19-cv-00673-GCS Document 32 Filed 05/12/20 Page 1of41 Page ID #97

UNITED STATES DISTRICT COURT

for the
Southern District of Illinois

IMareus Jenkins

 

\A ev ©f4 GCS

(Clerk's Office will provide)

Case Number:

 

 

 

 

Amended
Sf CIVIL RIGHTS COMPLAINT
pursuant to 42 U.S.C. §1983 (State Prisoner)
CO CIVIL RIGHTS COMPLAINT
pursuant to 28 U.S.C. §1331 (Federal Prisoner)
~] CIVIL COMPLAINT
pursuant to the Federal Tort Claims Act, 28 U.S.C.
§8§1346, 2671-2680, or other law

Plaintiff(s)/Petitioner(s)
v.

Jy Porikz ker

 

ing Hiss rmdividual And
OFF cial CAPACITY
Defendant(s)/Respondent(s)

 

Nee ee ee ee eee ae ee ee

L JURISDICTION
Plaintiff:

A. Plaintiffs mailing address, register number, and present place of
confinement. Ninon Coe rectional Center
260E€ p—Rocth Acinton Ave
Ar eond Metinmor4, LlioZwi

 

 

 

H Qoeqe?
Defendant #1:
V0, Oc ~ ;
B. Defendant. Ul Vyorz2er is employed as
(a) (Name of First Defendant)
OlovecNor
(b) (Position/ Title)
with
(c) (Employer’s Name and Address)

~\ he PeoLe OF ~LEINOS

At the time the claim(s) alleged this complaint arose, was Defendant #1
employed by the state, local, or federal government? ‘FAYes (1 No

If your answer is YES, briefly explain: Gove enor of GF Cuisers

Rev. 10/3/19
Case 3:19-cv-00673-GCS Document 32 Filed 05/12/20 Page 2 of 41 Page ID #98

I. PREVIOUS LAWSUITS

A. — Have you begun any other lawsuits in state or federal court while you
were in prison or jail (during either your current or a previous time in prison or
jail), e.g., civil actions brought under 42 U.S.C. § 1983 (state prisoner), 28 U.S.C. §
1331 (federal prisoner), 28 U.S.C. §§ 1346, 2671-2680, or other law? WYes CINo

B. If your answer to “A” is YES, describe each lawsuit in the space below. If
there is more than one lawsuit, you must describe the additional lawsuits on
another sheet of paper using the same outline. List ALL lawsuits in any
jurisdiction and indicate the court where they were filed to the best of
your ability, including those that resulted in the assessment of a “strike”
under 28 U.S.C. § 1915(g) and/or those that were dismissed for being
frivolous, malicious, or for failure to state a claim (see 28 U.S.C. § 1915A; 28
U.S.C. § 1915(e)(2); Federal Rule of Civil Procedure 12(b)(6)). FAILURE TO
FULLY DISCLOSE YOUR LITIGATION HISTORY, INCLUDING
“STRIKES,” MAY RESULT IN SANCTIONS THAT INCLUDE DISMISSAL
OF THIS ACTION.

ile Parties to previous lawsuits:
Plaintiff(s): (Via CCU Je NKiAs

DWaneb Barnsatt,wex Focd MealtH

Defendant(s):
efendant(s) Sources HK. Renata Schaefer

2. Court (if federal court, name of the district; if state court, name of
the county); United Glates Nrelervek Couch,
Moc thern Wrst
3. Docket number: \2 Cv O23 BAL
4. Name of Judge to whom case was assigned: Ronald A Given AN
5. Type of case (for example: Was it a habeas corpus or civil rights

action?): (466 civ C1 ants CPrigen CendArens)

6. Disposition of case (for example: Was the case dismissed? Was it
appealed? Is it still pending?): My At S aon

Rev. 10/3/19

Z .
Case 3:19-cv-00673-GCS Document 32 Filed 05/12/20 Page 3 of 41 Page ID #99

57/2012

7. Approximate date of filing lawsuit:

8. Approximate date of disposition: 10 | 7 | 20\5

9. Was the case dismissed as being frivolous, malicious, or for failure to
state a claim upon which relief may be granted and/or did the court
tell you that you received a “strike?” Ey luce be Stale A Clave

upped which celrel May he qcanteo

Il. GRIEVANCE PROCEDURE

A.

B.

D.

Rev. 10/3/19

Is there a prisoner grievance procedure in the institution? Fi Yes © No

Did you present the facts relating to your complaint in the prisoner
grievance procedure? Yes SANo

If your answer is YES,
1. What steps did you take?

N/A

2. What was the result?

NiA

If your answer is NO, explain why not. .
“Ths Complount does ok Pretan to Prison

Cen au ons

If there is no prisoner grievance procedure in the institution, did you
complain to prison authorities? C] Yes x No

If your answer is YES,
1. What steps did you take?

hia

ON
Case 3:19-cv-00673-GCS Document 32 Filed 05/12/20 Page 4 of 41 Page ID #100

{
2. What was the result? AA) (&

7, 2 Atte
G. If your answer is NO, explain why not. me 1s ner &

Prison of ficialo can cesave

H. Attach copies of your request for an administrative remedy and any
response you received. If you cannot do so, explain why not:

N |r

Rev. 10/3/19
Caseé

3:19-cv-00673-GE® Woops? | Fled-O5{1220 Page Fei 41 =Rage ID #101
Douthecn hishret oF Te Nad

Marcus Semyas

PLaind te
Ve CASE No,
JB, Orig Kec SAN cv 6672 E1cs
O f
of erndant

iM thea Maw dual and
CFRiaaL 2 Cai

a OF Le}

Enge Aiek Vv, Oregen Noo t of Aasic, 7 Sk
ZNH4G
Jarmuto v, Cady of Chicage 4% F.Supp. 3d
E89 S29

Av\i.cea y, Howell, 587 ¥, supe, 2d 227, 236
People V. Buller ZOV\A VNU V2.2 a2.
U.S.C. em const, Arend \4
U,0:.C,A Consh A Mens §
WY Varo Senievad

4| 1] 2028
o-

 

 
Cast 3:19-cv-00673-GCS Document 32 Filed 05/12/20 Page 6of41 Page ID #102

IV. AMES eck Complain+

{, On {he dale of Age\ \, ZA Govecnor SB
Pri\z2Ker Signed ito Laws Public Ac4+ 100-1182
and June 1 201% nat louh Iyecame ef fech ve Law.

2.) Under Wo Ere mise of erimunal justice
Qclorwy  Tiners passed @ Law ral csould
only h ele. Joveale Youllss Vaal Came inte the
Syste) a Cle Jane. \, 25%, Joucale UEattys
COMING nro Ane susten uasil\ Yok oi ole

oe Qare\e CASI tAD aLlee 2o YATS | Une
lau) wronghu Way excludes oe semizs hab
has AN Ceacdy p22 Ww Me oy Skext Voon
CeCe ais same ae cial trealnest

SI Was a \wvEn le as este (Kee. bx, \and2 )

wes (Ue wher asrested , Tin new (88) and

this Caw lokally daten as Wu fe, Qreurtty
and cebotiitaliwe glenhal. TL parcle was
(elroachive | aL Lssuld \aue Q_ chance Ae show
my Qcravstry my achavements, Vaal Tanna
QsyCheles\ cally and socially cedogricd aad
hows a CAN \Qe. Co. producing. remhes o g

Socisy 5

G.

 

 

 

 
Case 3:19-cv-00673-GCS Document 32 Filed 05/12/20 Page 7 of 41 Page ID #103

4. /\\\ equal ero lection Clavins, re aard \esss
of Une. S\72 of Vane Sisadwantace 3 lass,
Ore Nesed of Vo anneal ‘hat Under
Tike Circumstances and conditions, Qeeple
must ha \realed ali Ke, unless Vere \SD
Oo TakronalLl C2as0Nn) Vor Vrealing Vaan
dC lerently | Enaquiat Ve OC@ Gon Noo't a? Aanc,
\2Z& ach, Zito « Thus, dlainhiC¥ Sales a
equal rokechion ard ccue \ ands Uausual

Quniahmen\ alain Wy Browse nak »)

TD have oen ans \S ConMOwuny lo Ne

Ww kenMonally \reated Ai Ceres Vly a
olhors similarky srtucted 2) nor) Vnece

14 no Cahonal hasts Voc Ve di &Cerenae
nr dreak vant and 3) thal Me delendant
COrcied Gub an Guecly ceshriclive gol) Ou
Mag\ Yo Y¥neinl Would Likely urck Me neul
And Wy Vee Lodure Cesulhing in Sho vislak on
ov yoy or Sieeier v \ ans ard CeaAr\ ch rt) a
NOY ato ry ok pena C eshorod \o Use |
CM Zen shi |

 

Bh “Vhe Courkee thy AMengmen’ Versi 8S er
Slale to deny any Qerson Villian VSS

Te
Case 8:

—|

b, My WY COrUunar SShehus OK @& sosenile-
a

3:19-cv-00673-GCS Document 32 Filed 05/12/20 Page 8 of 41 Page ID #104

June: ion ne aqual proreciod of Moe
Law. Vheb means Anat all Q2csonNnS
Similac \y BilArced should lye Lereate §
a\\Ke, US.C.A  Consk, Amssd ia

Os)
VALS Ls BY NOOY MouS wal that of Ca AACE

and (Ce - OXVEHOF \oveone of Ceaders a We

a\\ lacked Matus dy Rpemmicra Solos

SKi\\s, Undeveloped SVWVSES of Czsponsloi hy,
{2Ad\ cS, Scrscapk: le +e nepane wn Lluences
NAAN Ver OTLSEBUICE, o be. Considered
Meo lacly Srvlunorte dS! oO Lense ands \\s
Romoarodos nuok oe ideo\ical_ oc dicecS\y
COmMaoa cabie 0 all mMatecial © es ecks

f

Jacmuiin Wi Cily of Ceca 4% 5499, 23 831,898

“hee Q2 Ose, several Cases Sosa A ee. an
LW) nos Circus Cory (Cesk County.)
Qeading _ fesclubions Ae Uae Ceopecle 3
Sonrences. Ans (Wwe ene case shal

IS Wwe Veo GuUs of this Complaint \OS

—

 

~
Sa!

 
Case 8:19-cv-00673-GCS Document 32 Filed 05/12/20 Page 9of 41 Page ID #105

Vooo Vo Nieredei Gul Lec (20\4 \L 122627 },
0 20\77_, +e A opetlate Cour-+ (s+) 14246)
vacald Bullers senlence and cremandacd

nis CAR to Yne Cireuy Court Vor Te-

 

 

— \ i
Seatencin a phe Stale A Qp.cale a te the
—

jHinois Supre me \ 6uc \ ana 10) ZO —_
he. t+\\.Su0. Ch. alCrered he Appetlate
Ce A © 2 yd. apie pM acate a Ye Sen lence

 

 

and remanded Cac resenkencin< _ See

EX.S

 

%, ~ Vhe relevant Crack exelainjag Yo bu Clers

 

 

new Sentencing hearing if that, OMCe ne \S
J
i 2esente nx LC. 23, Ke wall Wren oe, eligible “or

 

Qacole (eview Q2c Un Qred Code ‘of ( Cocr-

 

ectians (730 \LCS 5|5 -4 S~\\o), Wis new

Sentence sill COMae oallec June \ eS See
Gx,

 

QW) Belore PA. too~ ea loecane low i+
LOas acaed Sa, \ye On OCoe pec thi ve Yoh
—atCeching only" hose \nolk cane ite

A,

 

 
Case b 19-cv-00673-GCS Document 32 Filed 05/12/20 Page 10 of 41 Page ID #106

Hye auole m1 aglen Sune b, 2019.

SEE GK. 9D

Nav idomveyer ‘ “Ts the only Gern.o
Gorwacd 2 Sef serebedy who has

Commiiied A crime Pic” \e Anis

 

 

heceming law, does... 16 nok aecled

foy thie 2"

Cusrie: ° Alyse\utely , 4 ajlad YOu Membiencd

 

 

 

trol, TF Meant te Say Sem os
OPE (ZMATES 6 Abs Bill voll not
atleck anybady Wihoe 1S Ccurte oily

SPEC VI, dame, ya ne Ftuanes Corre -
Chronall Ss tle. a+ 1s prospechue only)

 

 

 

 

10.| The Lack of the matter 1 Sinak PA 100-1S2
Loill at Pee a\ OUISO OCIS usihe Uda o\ wendy 16 O_
ye. Spann pe Goce Ware Soild noc Law
And, Wne ope 0ersen Wn Qacticulac \S

Nimiber Buller vslom Tam simmlacly

Sued to,

 

 

 

lO.

 

 
Case 3:19-cv-00673-GCS Document 32 Filed 05/12/20 Page 11 o0f 41 Page ID #107

\\. Nimite) fuller and myperl Ace airlock

 

Situated under the acincples o& Uke

Aircumslances and conmddhons :

 

lh We were bolt Young Males Gren aN

 

cine AGNE) intecl\ed Comimunity.,

Z. We Neth Valed ya sclheol See &X. 601-5)

Z. Ouc cespoched Vinee alco \acted
oheuchuce aad Aiscighne Which Qoreeluated
reerlLess lee bewios and icra onal
Aza\sion MAAKINA ,

t We were boll (\b) ULasS of ane Cohen
arrested

 

 

 

 

 

 

 

5. wie Loere booth labled as the ercincple ‘
b- ire woece both convicked of mucder |
in Yhe Cicok dec Aree and senlenced

to a onsen eon of Koyeacsd Under
Ene “roth n= Sentencing Ack.

1, ASiec acriving am tne TeUNes
Ne Qackment ak “Conrech ens Loe loin
Needed “hele Wn aniery aspect of our
\ike. Ans, \& Gos desmessed OA
Ox spirahon te Wank Mere Out ol
Uke than uchak Loas, a mal

ie

 

 

 

 

 

 

 

 

 

 

 

 
Case 3:19-cv-00673-GCS Document 32 Filed 05/12/20 Page 12 of 41 Page ID #108

A os .
Lmucse Correction needed to late place |

(oy FO yeae Sentence wins Ceduced wy ZOV?
| Wess
to 44 Uocs )

 

 

2, {he ae vocemcess bed urees Buller aad mayoel
ak Mas oath culac mementk in me 1S Moat
tt ann older, Wiser ana rol LT Gave a

Qrowh , 4¥P IN Coming success hu) dauablec

 

 

CBerqanna Jenkiind ) and rand doug nie (Alannah
| Jentans ) hab need me. Ten ey / (21) years

? ———
of Woeaccerationm a Nave. Lurnes Croan &

 

Oy Aeaehive Ib elrosftor and Mao SOmMeEhhing

gt SA ee oat e,

Oy Mysak, See Cy. / (\ of o) \ae Ue hurdle
oo -

Yaal (al Cer Wor\\ ave, Lo Lace and Oe T COM |

1 have alceady accomplishes. V\Yy hehavier

 

 

and cohabi li bade or<eokial WAS Gees None | a

LO Ge* A WW uecar Ceducthon Byars WRC -

; ‘Vinere Cave >, Os Comhinueds Sirides Nes cek

 

 

 

 

 

\Ge Cr Lank Sreuldok Oven’ of 2X ANAS

—

YNZ. — \yeragq able Veo shew Mnay Tam

J
Wwoeclhy ot # Secend Chance.

12.

 
Case 3:1P-cv-00673-GCS Document 32 Filed 05/12/20 Page 13 of 41 Page ID #109

13] Ve Plant le in such a case will le
Te quiced 5 shew not only Mhwat he was

 

badly treated lout a lsc Wye pecsen Ss
“ealarly Situated Wee Nore treated

: Shot way, Alicea V. Howell 237 F, Supp, 24
227 2S (w. ANY. 20068)

WH) Whether Buller petitions for A pacole
Aheoring When We hecone % alia vole. i
Bittle really Mahler, What dboox<, alee

S Wrnak lhe cout mghtCully hase Vhe
nig to urk\ize Nhat ophon and Tm

oxc\uaed diseike OS hang Wye \\Wes

oF One another, “ls b-ealew ay 44

Incon~msleak Colh Uno emoaciples of
Aciuminal  \ushce and Parole idesetl
for eng , AO Celhe folbtate , ferme drahe
and deler mune aller a oe rind of dime

Whether CK PResoM 15 Teac Vo celecin.
Lo society )

 

1G, See EKG
eS urna $ Ond =z believe that
| 1%

Youn

 

 

 
Case 3:19-cv-00673-GCS Document 32 Filed 05/12/20 Page 14 of 41 Page ID #110

Ib.

Jeople Maat ace she Suilo ect of Maya Bii\ ,

 

 

hose Lano ave Under Z\ ace Similac ly

Lacking ay leask WW sone CiccumsplancesS

 

good judanent , and they Ace CSO pecplé

 

whe Ao nok Vaink LWhrousth Lhe CONSE 4 —
Uences of VWrver actons |

 

 

1 QAN Simlacly <uated under” LiKe.

Mrccumttances and condilbions’ ts Kiar)

 

 

hy CP a L whos COSe hap Eemed Oj decade.

 

VW

J
aller bund and “Wwe. ace both similacly

 

Z\tualed le a joven le Youth MRot Comnesp
into Phe Sysien aller June \, Zo1\F_,

 

Oace Hulloc and OW oc joven le Youths

my

valk Shas been wicaccecales Loc YSaCD
re Ww hail) Unt ya!
OcLor Le Awa June 1 Zag Ss resenlenced

 

 

WN at ~Winew Couct TOM | there lyf

 

rraking hem eliavble vor pacole F2Vvigw,

 

were ‘will \ye2 Mo rae fo Cathonal\ley
Aishinquish We ae them. ~Vhe celore ,
he Ww adequacy of ths shale Law

 

 

 

 

Wiolabes M4 24qual prohechon cvahts

 

pu

 

 
Cas

VT.

e 3:19-cv-00673-GCS Document 32 Filed 05/12/20 Page 15o0f41 Page ID #111

Under Fedecal and Shale Constrtudion .

 

US.CA Const Anonsd Af

Furthermore | Gorlh  yhe ce. being No

 

rahiona\ juthitication Sor \he

 

Gy VCecence in \ceakmeny . _ Mavs MI! lation

dweckly wrkringes _ Or) tod al Cars hed
Ber Arendment Taint OA DLOB* Ceuel ten

 

wousual pun mshneat, “Ans vielation

 

 

nberbeoally CESNMAS Vy clo hi Ay. of
Moana cestored hes ce Lal cubvmenelas e
U.S, CLA Cons, .Anends &

 

 

V\y Cahablilehon, Qrowslh and ceadiness

 

to cekucn bo society \o Ceady Le bye

 

 

esaluaked Now. t+ can archway. lye R

 

plonecr —— ro Qacole eroyect and

 

fe present Lohat rehobil Lalion looks

 

 

Ate, Mal Lostead , er bens wace housed .

 

 

PLawl LC has been and salt Continu’&

 

to te wrapacably injured loy he,

 

 

Conduct oS We ce Veadacr ow ae

 

ID.
Case 3:19-cv-00673-GCS Document 32 Filed 05/12/20 Page 16 of 41 Page ID #112

20,

Z\,

{\\v< Couck Qracks VA dec\ ATA tory

A200 Inyurchive celal vohich PLanble

| DELS .

 

Where Coco | Plank 2 Cespect Vutly

prays Vat Vans Couct ermbers
Juda men’ Arachog plato ty dar

 

A deelacabon Yoel Wve alan, and
Omission desceiked hérein Violates
PLorad OCs riabts Cinder \\n g, Const-

thuhion and Laws ol MWg United
Sholes .

 

 

 

A_preliminacy and pecmanent

IN wunchion cdening dele Adaal SA.

Ve ib2Ker ke Make Pacele Celro achive
CAs Least te tho<e 7 ndiv \dua ls that
Came whe t\Weo

ysten as joven les)

 

 

Compensatory. damages 19 ‘Whe aueunt
o4 % $50 Ooo Lo TESA

.

lo.

 

 
Case 3:19-cv-00673-GCS Document 32 Filed 05/12/20 Page 17 of 41 Page ID #113

Ja. Purrhive damaces Wm Se Amount o &
*® 4 DSO, coo

AS Conditional Coleose- \£ TeCeNing a parle

lheacing, KS Mok possible doe — ne prospective.
Law —

a4, PLarah OCs Cosh wm Sos Couct
25, Any addbiona| cele’ LAs Couch Acenrs

Just

(V Varcus Jemtamy
ul a\20Z0

 
Case 3:19-cv-00673-GCS Document 32 Filed 05/12/20 Page 18 of 41 Page ID #114

V. REQUEST FOR RELIEF

   

State exactly what you want this court to do for you. If you are a state or federal

  

paroley, you must file your claim ona habeas corpus form, purguant to 28 U.S.C.
, 2254, or 2255/ Copies of these forms are available frem the clerk’s office.

 

VI. JURY DEMAND (chick one box below)

The plaintiff YA does 1 does not request a trial by jury.

DECLARATION UNDER FEDERAL RULE OF CIVIL PROCEDURE 11

I certify to the best of my knowledge, information, and belief, that this complaint is in full
compliance with Rule 11(a) and 11(b) of the Federal Rules of Civil Procedure. The
undersigned also recognizes that failure to comply with Rule 11 may result in sanctions.

 

 

 

 

 

 

C 5 Tk

Signed : L\ \ \ ‘ _ Ww \ CN cay \ on \WZ Ak
on: (date) Signature of Plaintiff
Zb00 Ni. Ber nton ANE Wi\aecus Jenkins

Street Address Printed Name

Niro, BLLines E102\ QQ oo4ot
City, State, Zip Prisoner Register Number
w]e

 

Signature of Attorney (if any)

Rev. 10/3/19

IG.
peopl PSEn Brae 26 Ve VORA GFSsAOG"MBENt 32 Filed 05/12/20 Page 19 of 41 Page D#1154_

67 N.E.3d 521, 404 Iil.Dec. 762

2016 IL App (ist) 133286
Appellate Court of Illinois,
First District, Second Division.

The PEOPLE of the State of
Illinois, Respondent—Appellee,
v.
Marcus JENKINS, Petitioner—Appellant.

No. 1-13-3286.
|

June 21, 2016.
[2]

Synopsis

Background: Petitioner, who was a juvenile when he was
convicted as an adult, in the Circuit Court, Cook County,
Henry Simmons, J., of first-degree murder, appealed. The
Appellate Court, Cohen, P.J., 333 HlApp.3d 534, 776
N.E.2d 755, 267 Ili.Dec. 383. affirmed. Petitioner filed
postconviction relief petition, which was granted, and
resulted in a reduced sentence. About one year later,
petitioner filed a new postconviction relief petition. The
Circuit Court, Cook County, James Michael Obbish, J.,
denied petitioner leave to file his petition, and he appealed.

 

Holdings: The Appellate Court, Neville, J., held that:

[i] petitioner's resentencing led to a new judgment,
and therefore, petitioner had a right to file a petition
challenging the new judgment without leave of the court,
and

[2] the petition was sufficient to state the gist of a
constitutional claim, and therefore, should not have been
dismissed.

Reversed and remanded.

West Headnotes (2)

1L0XXX(A) In General

110k1414 Proceedings Subject to Review
110k1415 In general

Postconviction relief petitioner's resentencing
led to a new judgment, and _ therefore,
petitioner had a right to file a petition
challenging the new judgment without leave
of the court, even though he did not label his
new petition as an initial postconviction relief
petition. S.H.A. 725 ILCS 5/122-1(a-5, f).

2 Cases that cite this headnote

Criminal Law

=» Counsel
110 Criminal Law
110XXX_ Post-Conviction Relief
110XXX(C) Proceedings
L10XXX(C)3 Hearing and Determination
110k1651 Necessity for Hearing
110k1655 Particular Issues
110k1655(6) Counsel
Postconviction relief petition, filed as a matter
of right, which adequately alleged facts to
support a claim that trial counsel provided
ineffective assistance when he failed to request
an instruction on second degree murder, was
sufficient to state the gist of a constitutional
claim, and therefore, should not have been
dismissed; there was no strategic purpose for
the failure to request the instruction on second
degree murder, as the jury would need to find
all the elements of first degree murder before
it would consider the second degree murder
instruction, so the instruction would not have
jeopardized petitioner's interests, and the jury
might have the accepted the option of second
degree murder if the court had offered it.
U.S.C.A. Const.Amend. 6.

Cases that cite this headnote

Attorneys and Law Firms

[i] Criminal Law
>= Proceedings Subject to Review
110 Criminal Law
110XXX_ Post-Conviction Relief

*522 Michael J. Pelletier, Alan D. Goldberg, and Linda
Olthoff, all of State Appellate Defender's Office, of
Chicago, for appellant.
Case 3:19-cv-00673-GCS Document 32
People v. Jenkins, 2016 iL App (1st) 133286 (2016)

Anita M. Alvarez, State's Attorney, of Chicago (Alan J.
Spellberg, Mary Needham, and Whitney Bond, Assistant
State's Attorneys, of counsel), for the People.

OPINION

Justice NEVILLE delivered the judgment of the court,
with opinion.

**763 § 1 When a postconviction petition leads
to resentencing, does a new petition filed after the
resentencing count as an initial postconviction petition,
or should courts treat it as a successive postconviction
petition, which a petitioner has no right to file unless
he can show cause and prejudice? We hold that the
court should treat the petition as an initial postconviction
petition, which the petitioner has a right to file, and
which the trial court should dismiss only if the petitioner
fails to state the gist of a claim for a deprivation of
his constitutional rights. We find that Marcus Jenkins'
postconviction petition states the gist of a constitutional
claim, so we reverse the dismissal of the petition and
remand for further proceedings.

42 BACKGROUND

4 3 On August 26, 1998, Marcus Jenkins, then 16 years

ala d
o.a ana a mem

 

ee TM
Gangster Discip

home from school with Ricky Hamilton, a member of
the Milwaukee Kings, and another boy. On the way
home, on a busy street, they encountered David Stopka
of the Spanish Cobras and Omar Negron of the Ashland
Vikings, who were at war with Hamilton's gang. In
the course of the encounter, a stray bullet killed Edna
DeLaRosa. Police arrested Jenkins the next day.

lac walked
Iwo, da

er of the wall

 

§| 4 Jenkins spoke to an assistant State's Attorney at the
police station and signed a handwritten statement about
the shooting. According to the handwritten statement,
Hamilton traded insults with Stopka and Negron.
Hamilton then handed Jenkins a gun and told him to
shoot Stopka and Negron. Jenkins “fired the gun at the
two guys before they were able to get guns and come
back and shoot at him and Ricky.” All the boys ran from
the scene. Jenkins followed Ricky as they ran through an
alley. At the end of the alley he turned and saw Stopka,

MESTLAW 19 Th:

Filed 05/12/20 Page 20 of 41 Page Ipg1162
wm —or

a

about 15 feet away, holding a bat. Jenkins fired the gun
and ran off.

{5 Prosecutors charged Jenkins with first degree murder.
A trial held in 2000 ended with a hung jury. At the retrial,
Detective Alfonso Bautista testified that, at the police
station the day after the shooting, Jenkins told Bautista
that Jenkins had problems at school with members of rival
gangs. He brought a gun to school on August 26, 1998,
and left it outside the school. He retrieved it before he
started to head for home. He handed the gun to Hamilton
when Hamilton asked for it, but then Hamilton handed it
back and told Jenkins to shoot. Jenkins admitted that he
later fired the fatal bullet.

*523 **764 96 Negron testified about the gang rivalries
and the encounter with Hamilton and Jenkins on August
26, 1998. When he saw Hamilton holding the gun, he
and Stopka ran, and he heard shots as he ran. He and
Stopka saw Hamilton and Jenkins again a few blocks
away. Stopka picked up a bat and Negron held a bottle.
Hamilton ran away from Stopka and Negron, and Stopka
chased him wielding the bat. Negron heard more shots.

{ 7 The trial record shows that defense counsel did not
object to the State's instructions and did not offer any
additional instructions.

8 During deliberations, the jury sent the judge a note to
tell the judge that the jury could not reach a unanimous
verdict. The judge told the jurors to continue deliberating.
After five hours of deliberations, the jurors sent a second
note with much the same message. The judge sequestered
the jurors overnight. The next day, the jury reached
unanimity, finding Jenkins guilty of first degree murder.
The court sentenced Jenkins to 50 years in prison. The
appellate court affirmed the judgment. People v. Jenkins.
333 Ill App.3d 534, 542, 267 Ill.Dec. 383, 776 N.E.2d 755
(2002).

{9 Jenkins filed a postconviction petition in 2003. The
trial court granted the petition and the State appealed.
People v. Jenkins, No. 1-09-1377 (2010) (unpublished
order under Supreme Court Rule 23). In 2009, before the
appellate court decided the appeal, Jenkins sought leave
to file a second postconviction petition. The trial court
denied Jenkins’ request. The appellate court affirmed the
trial court’s decision to grant the initial postconviction
petition. Jd. On March 8, 2012, the proceedings following
oe of S Hisense for Boose Bois OCS Document 32 Filed 05/12/20 Page 21 ot A1 Page ID #117

History (5)

Direct History (5)
1. People v. Buffer
2012 IL App (1st) 102411-U, Ill.App. 1 Dist. , Aug. 16, 2012

Appeal Denied by

2. People v. Buffer
982 N.E.2d 770, Ill. , Jan. 30, 2013

AND Dismissal of Post-Conviction Relief Reversed by

3. People v. Buffer
2017 IL App (1st) 142,931 , Ill App. 1 Dist. , Mar. 29, 2017 , rehearing denied ( Apr 25, 2017 )

Appeal Allowed by

4. People v. Buffer
93 N.E.3d 1076, Ill. , Nov. 22, 2017

AND Judgment Affirmed by

5. People v. Buffer x=
2019 IL 122,327 , Il. , Apr. 18, 2019

2 2026 nson Reuters. No claim to original U.S iment KS
. L
People A Bree 2: WEQQEZ32fAIGS Document 32 Filed 05/12/20 Pagel22,0f 41 Page ID #118
2019 IL 122327 :

In addition, Governor Pritzker recently signed into law Public Act 100-1182 (eff. June 1, 2019), which added section
5-4.5-110 to the Unified Code of Corrections (730 ILCS 5/5-4.5-110). This new law provides that, for most crimes, a
person who was under the age of 21 when the crime was committed and is given a lengthy term-of-years sentence will
have the ability to petition for parole after serving 10 years. If the conviction was for first degree murder or aggravated
criminal sexual assault, the person will be eligible to petition for parole review after serving 20 years. The law applies to
sentences imposed after the effective date of June 1, 2019.

 

 

 

End of Document € 2020 Thomson Reuters. No claim to original U.S. Government Works.

 

 

WESTLAY €: 2020 Thomson Reuters. No aim fo origin 5. Government Wo

zB |
Case 3:19-cv-00673-GCS Document 32 Filed 05/12/20 Page 23 of 41 Page ID #119
STATE OF ILLINOIS
100th GENERAL ASSEMBLY

HOUSE OF REPRESENTATIVES
TRANSCRIPTION DEBATE

150th Legislative Day 11/28/2018

Bryant: “.my question on this particular Bill, focuses on the age

between 18 and 21. So at 18 an individual can get married?

Currie: "That's true."
Bryant: "At 18 they can enter into a contract?"
Currie: "They can, and many of them make bad contracts when

they're eighteen."

Bryant: "And at 18 they can enlist in the military or be drafted?"

Currie: "True.

Bryant: “And at 18 they can vote?"

Currie: "They can, but they can't drink.”

Bryant: "And they can..they can they actually they can vote if

they're 17, if they turn 18 before the election right?"

Currie: "That's true."

Bryant: "Okay, so I am going to urge a ‘'no't vote on this.
Specifically because of the age of 18 to 21 on this Bill. I
wish that you would have reduced this to age 18. And I would
have looked at this a little closer to support it. So, I'm
going to be voting 'no' and urging a 'no' vote on this.

Speaker Turner: "Chair recognizes Representative Davidsmeyer.

Davidsmeyer: "Thank you, Mr. Speaker. Question of the Sponsor."

Speaker Turner: "Sponsor will yield."

Davidsmeyer: "Is this only going forward? So if somebody who has

 

committed a crime prior to this becoming law, does.. is not

 

affected by this?"
Currie: "Absolutely, I'm glad you mentioned that. I meant to say

so in my opening remarks. This Bill will not affect anybody

who is currently serving time in the Illinois Correctional

 

system. It is prospective only."

 

10000150.docx 52
 

:19-cy-00673: iled 05/12/20 Page 24 of 41. Page ID #120
10/107 >37: ry 006 73-652. Polaris 82 aes (a2 fod 5 RHA 9 PAGE 42

y : ; 7
E*.6 LAb count Dy

 

INACTIVE
NAME : JENKINS MARCUS ID: 31745527 SSN:
ENTERED :; 1730 YORK ALT H S FROM; 1640 WELLS COMM ACAD
ROOM/DIV 906 GRADE 09 ON: 08/24/99
ROOM/DIV 904 GRADE 09 ON: 03/21/00
ROOM/DIV 904 GRADE 10 ON: 08/22/00
LEFT TO; CORRECTIONAL INST NCPS -- 12/13/00 LV CODE: 35
ADDRESS: 1170 W ERIE st APT: 701 PHONE: 312-733-5726
CHICAGO IL 60622
MEDICAL: c
NAME OF GUARDIAN: LORIA JENKINS GUARDIAN RELATION: M
FATHER: NO INFO STUDENT SEX: M
MOTHER (MAIDEN) : GLORIA JENKINS R/ETHNIC CODE: 2
BORN: 10/27/81 -- CHICAGO ILLINOIS EMERGENCY INFO: ON FILE
BIRTH VERIFICATION: NONE EP LEVEL=
LAST UPDATED: 12/13/00 ON-LINE BY FM1730 SPL ED:

MIN PROF EXAM: P
NEXT INQUIRY-> DISPLAY HISTORY-->
Case 3:19-Cv-00673-GCS Document 32 Filed 05/12/20 Page 25 of 41 Page ID #121
10/18 87:13 17738695515 YORK HS DIV 5 NAKA PAGE @3
Ex.@ (2 of &
RETURN - ->
NAME: JENKINS MARCUS ID: 31745527 STATUS HISTORY
. . oy . .LV.
UNIT.YYMMDD.RM .GR.ENTER FROM - LEAVE TO «CD.
1730 001213 904 10 CORRECTIONAL INST NCPS 35
1730 000822 904 10 1640WELLS COMM ACAD
1730 000321 904 09
1730 990824 906 09

FIRST ENTRY IN CPS

REQUEST A SEARCH FOR MORE HISTORY-->

(SEARCHS FOR MORE HISTORY WILL BE COMPLETED IN ONE SCHOOL DAY)
10/167 858 3:49: FY-00473-ECs,, Pocument 32 File

De

Name: JENKINS MARCUS

ID:31745527 SSN: Steeaigaesenes

Born 10/27/81 (M)

REQUIREMENT -

4 ENGLISH

3 MATHEMATICS

3 SCIENCE

3 SOCIAL SCIENCE

2 WORLD LANGUAGE

FRESHMAN YEAR

SEMESTER DAYS TIMES

Chicago Public Schools
High School Transcript of Student Progress

YORK ALTHS
2700 S CALIFORNIA AV

HI116 Rev ¢ 1/40/04

(UNIT 1730)

CHICAGO, ILLINOIS 60608

Guardian. LORIA JENKINS

Address:

REQUIREMENT -
2 FINE ARTS

2 PHYSICAL ED OR ROTC
2 CAREER ED OR ROTC

3 ELECTIVES

FIRST SEMESTER

1170 W ERIE
CHICAGO,
(10/16/06 - 904)

(Mm )
ST 701

ILLINOIS 60622

05/12/20 Page d@ota{Spdgelp #122

YORK HS DIV 5 NAKA PAGE @4

Date Graduated.

PAGE 1

NON-CREDIT REQUIREMENT - COMPLETED
40 HOURS OF SERVICE LEARNING 0

DRIVER EDUCATION

CONSTITUTION (PL195)
CONSUMER EDUCATION

24 TOTAL CREDITS FOR A CPS DIPLOMA OR

28 TOTAL CREDITS FOR A CPS DIPLOMA WITH A CONCENTRATION

IN AN EDUCATION TO CAREERS PROGRAM

SECOND SEMESTER

01/98

 

ENDING ABSENT TARDY CLASS RANK LV SUBJECT NAME YR_ GRADE CREDIT LV SUBJECT NAME YR GRADE CREDIT
01/1997 29.0 14 371/ 419 R FRSH ENGLISH 1 F 9.000A R FRSH ENGLISH 1 F  0O.000A
CumGPA,. 0.1538 Unweighted: 0.1538 N FRESHMAN SKILLS 1 F 0.000R #$=™“\N FRESHMAN SKILLS 1 F  0.000A
06/1997 26.0 7 346/ 382 N FRESH W GEOG 1 D 0.S00A N FRESH W GEOG 1 D 0.500A
CumGPA: 0.2308 Unweighted: 0.2308 R FRESH ALGEBRA 1 F 0.C00A R FRESH ALGEBRA 1 F  0.000A
ARCHITECTURAL DRAFT 1 F 0.Q00A ARCHITECTURAL DRAFT 1 F  0.000A
FRESH GEN musIC 1 F  0.000a FRESH GEN MUSIC 1 D  0.S00A
FRESH HEALTH l1 F  0.000A FRESH P.E. 1 F 0.000
SEM WEIGHTED GPA: 0.1538 0.500 SEM WEIGHTED GPA: 0.3077 1.9000

FRESHMAN YEAR
SEMESTER DAYS TIMES

FIRST SEMESTER

SECOND SEMESTER

 

ENDING ABSENT TARDY CLASS RANK LV SUBJECT NAME YR GRADE CREDIT LV SUBJECT NAME YR GRADE CREDIT
01/1998 24.0 19 »««386/ 418 R ENGLISH 2 F  0.006A DRIVER ED CLASSROOM 1 F  0.G00A
CumGPA: 0.2162 Unwaighted: 0.2162 PUBLIC LAW 195 TEST 1 D 0.000A_ R& ENGLISH 2  F  0.000A
06/1998 40.0 36 358/ 364 N UNITED STATES HIST 2 D 0.500A WN UNITED STATES HIST 1 D 0.5008
CumGPA, 0.2500 Unweightad: 0.2500 R BIOLOGY 1 F 0.0004 Rk BIoLOcY 1  D_ 0.S00A
R GEOMETRY 2  F 0.000A Rk GEOMETRY 1 F  0.000A
ARCHITECTURAL DRAFT 2. F  0,000A ARCHITECTURAL DRAFT 2 F  0.000A
ADVISORY 1 F  0,000A ADVISORY 1  F  0.000A
P.E. 2 F  0.0900a P.E. 2  F  0.000A
SEM WEIGHTED GPA: 0.1818 0.500 SEM WEIGHTED GPA: 0.3636 1.000
ACADEMIC INFORMATION STANDARDIZED SCORES ACTIVITIES AND HONORS
COLATIVE WEIGHTED GPA: 0.2500
¢ TIVE UNWEIGHTED GPA: 0.2500
CARNEGIE UNITS ATTEMPTED: 12.000
CARNEGIE UNITS COMPLETED: 3.000
CLASS RANK: 4358
CLASS SIZE: 384
AS OF: 06/1998
TRANSFER CREDITS

A WELLS HS

CPS high schools offer various learning experiences. To hetier

Allp://www.cps k 12 iL us/schools/hsdirectory/

t

understand cach individual high school, please visit the following website

Official transcripts are embossed with the schoo! seal

(YAQT Dan)
1773869551 YORK HS DIV 5 NAKA PAGE @5

B9EM- - 12/20 age 27 of 4 Page ID #123
10/187 3552: : 006 73 GCS Dp ocument 32 Filed 05/12/ P g / 1 g
ex -6G4 of 5)

-DATE 16 OCT 06 10:16:45 REPORT GENERATION DN1730
OCTOBER 16, 2006 TRANSCRIPT POSTING REPORT YORK ALT H §
31745527 JENKINS MARCUS GENDER=M GRADE=10 DIv=904
BIRTHDATE=10/27/1981 HOME PHONE=312-733-5726
MED COMPLIANCE: PHY EXAM= IMMUNIZATIONS=
SPL EDs HOME LANG= BIL PGM YR=

+‘ * © £ & ww HE

LEAVE INFO: 35 001213 CORRECTIONAL INST NCPS
WORN R SETHE TE REREEEE REESE EEE SEMESTER SUMMARY ERE HE EEE RAERERE EEE EEE EEE
CREDIT
UNIT DIV GR MM/YY ABS TDY EARNED RANK OF
1640 058 09 01/97 29.0 18 0.500 0371 0419
1640 058 09 06/97 26.0 7 1.000 0346 0382
1640 160 09 01/98 24.0 19 0.500 0386 0418

1640 160 09 06/98 40.0 36 1.000 0358 0384
WNHHREEE WER AREeeeeeEeEee COURSES PASSED SF Ont aeh ehhh deeewedhbebeterhee REQUIREMENT

L Y SG SG
SUBJUT v COURSE TITLE R UNIT M R CREDT MM/YY UNIT M R CREDT MM/YY
28218 N FRESH W GEOG 1 1640 1 DO.500 01/97 1640 2 D 0.500 06/97 1.000 SOCIAL SCI III
28618 N UNITED STATES HIST 1 1640 1 D 0.500 01/98 1640 2 D 0.500 06/98 1.000 U.S. HISTORY
33218 R BIOLOGY 1 1640 2 D 0.500 06/98 0.500 LIFE SCIENCE
95518 FRESH GEN MUSIC 1 1640 2 D 0.500 06/97 0.500 MUSIC
PETE EERE TOR ETE HREREEE COURSES FAILED *F¥ Fees ROT Hee TEERHEEEHERES EEE EYD REQUIREMENT
L Y SG 3G
SUBJT V COURSE TITLE R UNIT M R CREDT MM/YY UNIT M R CREDT MM/YY¥
143118 R FRSH ENGLISH 2 1640 1 F 0.000 01/97 1640 2 F 0.000 06/97 ENGLISH I
21918 N FRESHMAN SKILLS 1 1640 1 F 0.000 01/97 1640 2 F 0.000 06/97 ELECTIVE
43318 R FRESH ALGEBRA 1 1640 1 F 0.000 01/97 1640 2 F 0.000 06/97 ALGEBRA I
60510 ARCHITECTURAL DRAFT 1 1640 1 F 0.000 01/97 1640 2 F 0.0006 06/97 CAREER ED
95518 FRESH GEN MUSIC 1 1640 1 F 0.000 01/97 MUSIC
99018 FRESH HEALTH 1 1640 1 F 0.9000 01/97 PHYSICAL ED I
39018 FRESH P.E. 1 1640 2 F 0.000 06/97 PHYSICAL ED I
13128 R ENGLISH 2 1640 1 F 0.000 01/98 1640 2 F 0.000 06/98 ENGLISH II
33218 R BIOLOGY 1 1640 1 F 0.000 01/98 LIFE SCIENCE
43418 R GEOMETRY 1 1640 1 F 0.000 01/98 1640 2 F 0.000 06/98 GEOMETRY I
60520 ARCHITECTURAL DRAFT 2 1640 1 F 0.000 01/98 CAREER ED
98310 ADVISORY 1 1640 1 F 0.000 01/98 1640 2 F 0.000 06/98 ADVISORY
99026 PE. 2 1640 1 F 0.000 01/98 1640 2 F 0.000 06/98 PHYSICAL ED II
01018 DRIVER ED CLASSROOM 1 1640 0 F 0.000 06/98 DRIVERS ED
60520 ARCHITECTURAL DRAFT 2 1640 0 F 0.000 06/98 CAREER ED

WONT EHH eRe E ERED RRR RE NON-CREDIT COURSES *t#¥tbdthe tae eeoetbebebettunode REQUIREMENT

L Y SG SG
SUBJT V COURSE TITLE R UNIT M R CREDT MM/YY UNIT M R CREDT MM/YY
2/1618 PUBLIC LAW 195 TEST 1 1640 0 D 0.000 01/98 PUBLIC LAW 195

PHP ERERAERE HERE EE OTHER SCHOOLS ATTENDED EOE EEE ERE REERRARRE EEE EY

UNIT SCHOOL NAME
1640 WELLS HS
EWE TERA RERED ROR EEE Eee STUDENT TOTALS VRE TEER EEO eee EEE ARES

REQUIREMENT REQD COMPL REQUIREMENT REQD COMPL REQUIREMENT REQD COMPL

SS SSSSSSSsRe Soert sotts=

ENGLISH 1X 1 LIFE SCIENCE 1 0.50 WORLD LANG I 1
ENGLISH IT 1 PHYSICAL SCI 1 WORLD LANG II 1
ENGLISH ITI 1 RARTH SCIENCE 1 ART/DRAFTING 1
ENGLISH IV 2 ALGEBRA I 1 MUSIC 1 0.50
WORLD STUDIES 1 GEOMETRY I 1 PHYSICAL ED I 1
U.S. HISTORY 1 1.00 apv ALG/TRIG 1 PHYSICAL ED II 1
SOCIAL SCZ III 1 2.00 CAREER ED 2
28 of 41 Page ID #124
101d BB 49: cy “0067 CS Document 32 Filed 05/12/20 Page O g

BS 9551

OTHER

CREDITS EARNED 3,000
CREDITS ATTEMPTED 12.000
WEIGHTED GRADE POINT AVERAGE 0.2500
UNWEIGHTED GRADE POINT AVERAGE 0.2500

BoOoS END REPORT

YORK HS DIV 5 NAKA PAGE @6

EX-6 (6 of 5)

0 ELECTIVE 3

SERVICE LEARNING HOURS 0
DRIVER EDUCATION

CONSTITUTION EXAM (PL195) 01/98
CONSUMER EDUCATION (SB977)
Case 3:19-cv-00673-GCS Document 32 Filed 05/12/20 Page 29 of 41 Page ID #125

Erhilots No, 7 Ci cf)

“nese ACZ Bome of ry cecomplshmen!s .
“The cesk of my Ay Glomas and CerbCicates
Glona wos dh my Barkers Cech Create, usthich
achieved iw 2008 are sheced if Lhe Cook
County VQulolic \elenders Warelhonrsz..-

UShen to wes cesentencedA i 2orrT ny Unser
Arrorney Vicwy Losers had all of vy 31 Qlomas
and carhficates to USe aK mo hi gork 05 OQIOErce «
TL never cecewed Yre documents yack, | Vic
Locyes cehired and my Ce LAs slorwd 19
Warehouse. .
Case 3:19-cv-00673-GCS Document 32 Filed 05/12/20 Page 30 of 41 Page ID #126

*#xex LU TYDOSNWa. JO AGNHx*«**

Aamo gue mY

O00°€ = WdD O00°O@T = SLNIOd HQWUD 00°0P = LdWO SHH 00°0F = LLY SHH *SIWLOL
OCO°% = Wdb OO7€ O07" *STeEIOL WAHotTo? wtoL

oo*e ao'Ee u ABoToyodAsg Tewzouqy €L7-ASa
TL9°¢@ = Wdd O07! OO°L *STeIOL NnseTtoc wars

00°? 00°? a Abototséyg » Awojeuy Otseq asg0-O1d

OOvE OO°E yD Butqjunossy JO sTejusewepung sé6o-sne
eee € = Wdd 00°6 00°6 *STeIOL dS6 tod waeL

O07 O07 v JuseuqseaUutT/setq4tanoes ¢60-snd

OOTE OO°E v 4IOM TETOOCS OF UOTIONpPOTIUIT OZT-dSH

O0°e OO°E v esnqy soueqysqns Of OA1UI 990-dSH
OO00°E = Wdd 00°9 00°9 *STBIOL NSITO? Wash

OO°€ OO°€ a AbojTousAsd/IAUI TLzZ-ASA

OO°E OO°E d asuocdssy 4SaTq O UOTAIONporZUI SSO-SNa
OOS°E = Vdd 00°9 00°9 *STEIOL dS9tTo¢ waz9l

OO°E OOvE WV Sssutsng OF UoTIONporAIUT ZPyT-snd

OO'E OO'E a uoTJeoTunuUWOD TeuUCSTedzeqZul oo7¢-sds
O0S*°E = Vdd 00°9 00°9 *STeBIOL VASTO? wash

OO0°e oO"€ W uoTjeotunmMoOD yosedg oj Of3UI TIT-3as

OO°E€ OO°E d UIEW TeoTupooL-Teuotqes0q OF7O-OLV
000°O0 = Wdo OO°E OOvE *STEIOL WHeTO¢c wroL

OO°€ OO°€ a BuTTTSs JO setdtoutszq 76o-sna

ssq0N  qaduwp qav epern STATL sstnopD # BsrnoD
S2H SiH

OZ/TT/€0 :eqed quTIE
XX/LE/0T :e3edq YIsztE | PLEZO TI eT TtsAdAauyoutg
STES“XX-XXX 7985S "00S o a9 | 7ST 244 e7eIS Seas
LZ9€8ZO ?GI quepnas | xg SUTMUSP SnNoOTeW
 

BLACK HISTORY MONTH AWARD

Theme: Black Women In American Culture & History

This Certificate is Presented to:

Mikous Jenkins

For

IST Pltce Poet Contest

b 5° TZ
L.%9

February 29, 2012

 

 

 

Warden M. Harty

ase 3:19-cv-00673-GCS Document 32 Filed 05/12/20 Page 31o0f41 Page|

 

 
Case 3:19-cv-00673-GCS Document 32 Filed 05/12/20 Page 32 of 41 Page ID #128

STOUT] UOUTTULID
| Ale

my)

‘AJaIQOUIS

‘ojl] UI pue ‘osinoo Mou INOA UO ssad0ns ATaAD NOA YSLM UOUIUWILID Te ay

"IB} OF

YSIM NOA aSiNOd 3Y} BSOOY) 0} aadj oq [][IM NOA ‘asinoo sty} a1a[dur09 NOX
Jayy ‘Apnis no asja 8uryyAue yum se [Jam se ‘op nod sasinoo uouTULID
jeuontppe Aue yim no& djay [iM 7 pue ‘suosso 6 ATUO sey 9sinoo SIU],

"}S91 94} PUSS [[IM Jostalodns InoX ‘suOssay]

@ $I oy} NOA SUIPUDS UL] “YSIM NOA 9SINOD JaAaTeYM 9yxe} UBD NOL
‘9S.IN0d STY} Jayy ‘ssauiddny 0} Ay 101F7e 98109 pastmnbas ay} st sty,
‘peso[ous ose SI ‘asunog afi] sof syiys BurumeaT ayy ‘asinoo 1x9U INOZ

‘P9SOOUS ST 9] BOYI}1IO INOZ ‘WIO} Js9a}7e INOA pue ‘AIOJg ssadong ANOKA IOF
nof yueyL ‘asunop ssauiddny oj ivy, sy} Buna[duroo uo suonenyes3u0g

‘snore, reoq

TZOT9 TI ‘UoxIq
bg? ¢ “OAV UOJULIG "N 009Z
L. "AQ Jo JuaZ [BUOT}PD9IIO[Z UOXTC

T0600 SUTYUALP snore
STO7 ‘OT AWW
O£009 TI ‘axeTsAeIDH

S86 X90 °O ‘d
STOUT] ,WOUTWIID
ame (OR f me XE Sree) ker Ye) Oe 6 Sas Sara er a  arare Pe 2
: A : Teed 2 ie Lh od ai \ Te BO) as ee - 2 eee @) ( ar ¢ qi ‘ § ee a 2 ie a

—) 7 7) AOJIAALG,

£257 # aqwIIfqAa) = SIOz Avy; fo hvG yI6 s1yL
AMO) Wavnddwo}-o7 Moy ay L

Aof uo1jajawMo) fo ayworfijsaD sity} papavmn asofasay]
si puv hivssazeu sjuawasmbaa ay} pajajdwmoo hynfssaoons supe

SULYUal SNIAVPG

wy] Afijias Agasay sa0g

4OOg ssauiddey 0} Aen aul **°
. SUIUUIZ3G Mau eB ayYeW JOUULD OYM ane UOsJad OU S$! aJaU],,

woul.)

 

© 2009 Masterpiece Suudios, Inc

 
~™

Case 3:19-cv-00673-GCS Document 32 Filed 05/12/20 Page 34 of 41 Page ID #130

Criminon” Illinois
P. O. Box 285
Grayslake, IL 60030

December 23, 2016

Marcus Jenkins ROO902

Dixon Correctional Center Ex. 7
2600 N. Brinton Ave.
Dixon, IL 61021 Lf of 4

Dear Marcus,

Congratulations on completing The Learning Skills for Life Course! We
received your Success Story and Attest form. Your certificate of
completion is enclosed.

I understand you do not want to do another Criminon course at this
time. If you decide you wish to continue, you may do so by writing to us.

We at Criminon wish you every success in life.

Sincerely,

{ Mid

Mary
Criminon Illinois
Case 3:19-cv-00673-GCS Document 32 Filed 05/12/20 Page 35 of 41 Page ID #131

 

 

/ A0IIAALG,

8S8zZ # AWIUIJAAD ~=—-9I0Z_ Aaguiazaq, JO AVE pasz sryy,

BMOI ap) ALANS bvm.1007 ay 1

Aof uorjajduo) fo aywarfiqian siy] papavmn asofasay)
Ss} puv havssarou sjuawasnbas ay) pajajduos hynfssaoons svyg

SULYUAL’ SNIAV PG

wy] Afiqaa hgasay sa0g

4OOg ssauiddey 0} Ae aul **°
. SulUUIsaq Mau e ayxeW JOUULD OYM ante UOSJad OU S| alo |,

woul)

 

 

 

 
 

wii)

G10S ZF  =—§ WU |
DD sI||IAASUADUI ,
WIDIBOld SINDOW JUBIN $,e69||0D PUd|a07 OY
ABO JOY DAS d JOUWWOUGQY Oo)

JO UO|S|AWOD |NJssadons JO UOIJIUBODOI UL

O] POPIOMY SJODYISD
UOHO|AWOZ JO sJOoNIWesD

 

 

_Case 3:19-cv-00673-GCS Document 32 Filed 05/12/20 Page 36 of 41 Page ID #132

 
Case 3:19-cv-00673-GCS Document 32 Filed 05/12/20 Page 37 of 41 Page ID #133

 

 

ulo}U] ABOTOYDAS wi9}u JousAsq
‘SW ‘Herouysny ATI9>} ‘VW ASEL “T 99d
VOIP or TL.

spiys quamabouvu ssasys doppaap 79 ‘Cyigviunoz9v 99 Kyuypgisuodsasg

 

 

Buypvapys fo sasnoy,/asoding Purpury,

ur mpsBosd (Cojanpoiqu uv Buizajduos sof

SULYUAl, SNYAD MW,
(03 paquvsb Kgasay si uo1wdinypg fo aywoufiyia)

UJJESH [e}Ua/ JO JUaWedsq
J9}U9D |BUONISOD sIIIAe}e}S

 

 

 

 
Case 3:19-cv-00673-GCS Document 32 Filed 05/12/20. Page 38 of 41 Page ID #134

sy

poe

Aa

EK T

Tel FA

 

 

uonDponpy {o juapuazursadng aj0jg
TOTTTGIS “WT Weqoy

TIPS SAFE

$]00Y9G Jo quapuazutadng jouciay

BAPE

jo Ayunog

 

 

 

a c&
¥0 0¢ zequeaoy 4 “YP 38ST oe TTFM

a4} JO [Bas O44 xyFe pue puvy Aur jas OyUNaIAY |
‘WUdUI9T}IUS YoNs Jo aoueplAd sB pue JUoUTeAaTyoR Yons Jo UOTTUZOV0I Ul

STOUT] FO 87815 tf} Jo Soynjze 3s 04} Aq paztsoyyne se ‘UoryeonpY JO preog aye}g stout] ey) Aq
peyestnutord ‘syuewermber aye1¢ Iay}0 pue juourdojeaaq [euotjeonpy [ereuary jo
$389] [849] [OOYDS YStP 9Y) Jo syuautermber oy} pee] duo AT[nJsseoons sey

SNIXNAC SNOUWW
LIVHL AdLLYAO OL SI SIHL

07BOYT}.10) AouapeAmMby [ooyas ySstPy
NOLLVONGY 40 CUVOd ALVLS SIONITII

 

'
b

ie
)

 

 
Page ID #135

John Baldwin
Acting Director

Case 3:19-cv-00673-GCS Document 3 S

JB Pritzker
Governor

  

CY. 7
ZolA

The Illinois Department of Corrections

Pinckneyville Correctional Center
5835 State Route 154 * Pinckneyville, IL 62274-3410 * (618) 357-9722 TDD: (800) 526-0844

MEMORANDUM

DATE: 3/15/19
TO: ROOS02 Jenkins, Marcus 5D72
FROM: Christina Batson

Record Office Supervisor, TA

SUBJECT: Earned Program Sentence Credits (EPSC)

 

The Record Office has received a goal statement confirming your participation in one of our
educational classes. After a review, it has been determined that you have successfully met your
goal and have been recommended for an award of EPSC. According to Illinois statute 730ILCS
5/3-6-3(a)(2)(i) you are ineligible for an award of senteneésgredits because the award would
reduce your sentence below 100%. Your 48 days of successful program participation has been
documented and added to your master record.

Thank you,

C4 Mertrtina alien

CC: Record Office

 

Mission: To serve justice in Illinois and increase public safety by promoting positive change in
offender behavior, operating successful reentry programs, and reducing victimization.

www .illinois.gov/idoc
Page ID #136

  

Case 3:19-cv-00673-GCS Document 3 N

JB Pritzker Rob Jeffreys
Governor Acting Director
EX. 7
e\eaceal

The Illinois Department of Corrections

Pinckneyville Correctional Center
5835 State Route 154 » Pinckneyville, IL 62274-3410 » (618) 357-9722 TDD: (800) 526-0844

 

MEMORANDUM

DATE: 8/15/19

TO: RO0902 JENKINS, MARCUS 3D75
FROM: Christina Batson

Record Office Supervisor

SUBJECT: Earned Program Sentence Credits (EPSC)

 

The Record Office has received a goal statement confirming your participation in one of our
educational classes. After a review, it has been determined that you have successfully met your
goal and have been recommended for an award of EPSC. According to Illinois statute 730ILCS
5/3-6-3(a)(2)(i) you are ineligible for an award of sentence credits because the award would
reduce your sentence below 100%. Your 29 days of successful program participation has been
documented and added to your master record.

Thank you,

 

Mission: To serve justice in Illinois and increase public safety by promoting positive change in
offender behavior, operating successful reentry programs, and reducing victimization.

www.illinois.gov/idoc
Case 3:19-cv-00673-GCS Document 32 Filed 05/12/20 Page 41 of 41 Page ID #137
; “ij A
STATE OF ILLINOIS E- ‘ o

100th GENERAL ASSEMBLY
HOUSE OF REPRESENTATIVES
TRANSCRIPTION DEBATE

150th Legislative Day 11/28/2018

believe this is a good Bill designed to protect our youth and

our society. Thank you."

Speaker Turner: "Chair recognizes Representative Bryant."

Bryant: "Thank you, Mr. Speaker. Question of the.. for the
Sponsor."

Speaker Turner: "The Sponsor will yield."

Bryant: "Representative, again, I.. I want to ask a question. I

think Representative Breen asked it, too. But this is.. this
goes up to age 21 right?"

Currie: "If the crime was committed before the age of 21."

Bryant: "Okay, and could you say again why we're using age 21
instead of 18?"

Currie: "We're using that in part because our hand is being forced
by the United States Supreme Court. You may remember that in
the Miller case the court decided that imposing a sentence of
life in prison without the possibility of parole against a
young person, someone under the age of 18, was
unconstitutional. The court found it unconstitutional because
of precisely the brain research that was previously
discussed. Young minds do not exercise sound judgment. They
may not understand the consequences of their actions. What
the court said is to put these people in jail without ever

the possibility of release is unconstitutional. And I believe

 

that the young people that are the subject of this Bill, those

 

who are under 21, are similarly lacking at least in some

 

circumstances good judgment, and they are also people who do
not think through the consequences of their actions."
Bryant: "So, my question..."

Currie: "They're impulsive."

10000150.docx 51
